Citation Nr: 1402151	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) in excess of 50 percent for the period prior to June 5, 2012 and in excess of 70 percent for the period beginning on June 5, 2012.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to October 2010.

These matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for major depressive disorder and assigned an initial noncompensable rating and granted service connection for left knee DJD, and assigned an initial 10 percent rating, each effective November 1, 2010. 

In a March 2012 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with major depressive disorder, and assigned an initial 50 percent rating, effective November 1, 2010.  A subsequent October 2012 rating decision increased the rating for PTSD with major depressive disorder to 70 percent, effective June 5, 2012.  However, as that grant does not represent a total grant of benefits sought, the claim for initial higher ratings for the Veteran's service-connected PTSD with major depressive disorder remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period from the November 1, 2010 effective date of the grant of service connection to June 4, 2012, the Veteran's PTSD symptoms are indicative of occupational and social impairment, with deficiencies in most areas.  Symptoms include sleep disturbance, nightmares, depression, anxiety, feelings of hopelessness, speech that was slow and sedative in nature, some suicidal ideation, rageful outbursts, anger, social isolation, avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, impaired memory, difficulty adapting to stressful circumstances including work and work like settings and an inability to establish and maintain effective relationships.  However, during this period, symptoms of total occupational and social impairment have not been demonstrated.

2.  For the period beginning  on June 5, 2012, the Veteran's PTSD symptoms are indicative of total occupational and social impairment.

3.  The Veteran's left knee disability does not result in flexion limited to 30 degrees and the objective evidence does not show that the disability results in any functional loss of the left lower leg.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD with MDD, but no higher, for the period from November 1, 2010, to June 4, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2013).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for PTSD with MDD, for the period beginning on June 5, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a disability evaluation in excess of 10 percent for a left knee condition have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters sent in December 2010, June 2011, and September 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in August 2010, June 2011, October 2011, March 2012, and July 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

PTSD

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected PTSD with MDD was assigned an initial 50 percent rating for the period prior to June 5, 2012, and 70 percent for the period beginning on June 5, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

PTSD- Period prior to June 5, 2012

The pertinent evidence during this period includes an August 2010 VA psychiatric examination report reflecting that the Veteran reported that he was depressed about leaving the military and felt hopeless about his career prospects.  He no longer enjoyed activities that he used to do such as fishing and fixing automobiles.  He felt that the worst will happen (his wife will carry him financially).  The Veteran's weight had increased and his sleeping was found to be disturbed.  The VA examiner found that Veteran was oriented in all spheres and his grooming was good.  His speech was normal and goal directed.  The Veteran's mood was noted as hopeless and lost with an affect congruent with mood.  The Veteran denied any suicidal ideations or homicidal intent.  The Veteran reported that he was very easily distracted.  Some memory deficits associated more with alcohol use was observed by the VA examiner.  His judgment was unimpaired.  Psychological testing suggested that the Veteran was experiencing severe levels of depressed feelings and behaviors and moderate/mild levels of anxious feelings and behaviors.  The VA examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score of 55.

The Veteran was also evaluated for a psychiatric disability after discharge from service by a private physician between September 2010 and October 2010.  These treatment records reported that the Veteran displayed no suicidal ideations or homicidal thoughts.  The Veteran's orientation was found to be normal but his mood was anxious.  The private physician reported that the Veteran was well groomed and at that juncture did not meet the symptoms for PTSD. 

In March 2011, the Veteran was fired from his job and reported symptoms of poor sleep and an addiction to pornography.  The VA counselor noted that the Veteran's speech was slow and seemed sedative in nature.  The Veteran did not engage in eye contact and his judgment was found to be poor.  The VA counselor reported that the Veteran's mood was depressed and affect liable.  He was assigned a GAF score of 53.

A May 2011 VA treatment record reflects that the Veteran was described as being rageful and at times yelling.  Sleep and depression appeared to be the main barriers to his functioning. The prognosis was seen as guarded and the diagnoses included PTSD and depression.

A June 5, 2011 VA examination report reflects that the Veteran indicated he was becoming increasingly irritable.  He persistently re-experienced the traumatic in-service events with recurrent and intrusive recollections.  The Veteran also reported that these recollections caused significant distress and impairment with his social and occupational functioning.  He reported a failure to enjoy things as he previously did and these issues are taking a toll on his marriage.  The Veteran also noted recent compulsive behaviors associated with pornography.

The Veteran resided with his wife and two stepdaughters.  He indicated he
averages about 4 to 5 hours of sleep per night and generally wakes up not
feeling very rested.  During the day the Veteran watched television, played some video games, and completed chores.  He occasionally participated in recreational activities such as fishing.  The Veteran indicated that continues to experience nightmares although he had no specific recall of the details associated with those dreams.  Regarding a mental status examination, the Veteran's grooming and general hygiene were good.  He occasionally demonstrated some restlessness.  The Veteran's mood was described as irritable with his affect being more anxious.  The Veteran's thought processes demonstrated some fast talk and somewhat overabundance of ideas.  His thought content was positive for his report of intrusive recollections.  He demonstrated a below average degree of basic orientation.  His short term auditory memory and general judgment was below average on testing.  The Veteran indicated that he tries to avoid being around other people.  He has increased anxiety in his relationships with his others.  He indicated feeling increased irritability, described problems sleeping, and noted increased anhedonia.  The Veteran suggested he is discouraged by how things were and more pessimistic about the future.  He occasionally had some suicidal thoughts.  The Veteran has occasionally thought about hurting or injuring other people but that reality and the fact that this would lead to prison leads him away from taking any specific actions.  The Veteran suggested he had even had some thoughts about the world coming to an end.  He indicated he was afraid to go out of his house sometimes suggesting he felt it is more of a waste of time.  There was no presence of auditory or visual perceptual disturbances.  The Veteran noted more intensive symptoms related to being super alert or watchful and on guard.  He also described being more irritable and as having angry outbursts.  He notes significant problems staying asleep.  The Veteran described being more distant or cutoff from other people and as having a loss of interest in activities that he used to enjoy.  He suggested he avoids thinking about some of his stressful events from the past as well as circumstances and situations.  The examiner found that the frequency of the symptoms were weekly and the severity was mild.  The diagnosis was PTSD, mild, chronic and a GAF score of 60 was assigned.

In August 2011, the Veteran reported that he was recently hired by a new employer.  He reported that he was enjoying his new job and sleeping better.  A VA counselor noted the Veteran's mood and affect were stable.  The Veteran was assigned a GAF score of 55.

A December 2011 VA therapy note, indicated that the Veteran had recently been fired from work for being late but had found a new job with an automobile recycler.  The VA counselor noted that the Veteran was engaged, verbal, active, and enthusiastic.  His mood and affect were noted as stable and no depression was reported by the VA counselor.

A March 2012 VA PTSD examination report, reflects that the Veteran was diagnosed with PTSD, chronic, moderate and a GAF score of 52 was assigned.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  Prior to service, the Veteran had a few good friends, and enjoyed hunting, fishing, and playing video games with his friends.  Since service, the Veteran had become much more socially withdrawn and isolated, cannot tolerate being around other people in any setting.  He had no hobbies, watched television and occasionally worked out.  He reported a somewhat rocky marriage relationship due primarily to his anger and addictions to alcohol and pornography, although he had been sober for two years and off pornography for a year.  The Veteran had trouble on jobs since discharge from service, being fired several times and often not getting along with his bosses or other co-workers.  Symptoms noted include avoidance behaviors, recurrent and distressing recollections of the traumatic event from service, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Veteran slept very restlessly and may have had nightmares, although
he and his wife were unable to verify that as he moans in his sleep, but doesn't remember dreams.  She reported he sleeps about 10 hours a night and cannot be awakened once he has gotten to sleep.  He reported sleeping restlessly. The Veteran  and his wife both reported that his primary affect is anger, which is most of the time.  The Veteran also reported significant symptoms of depression, including loss of interest in activities and lack of enjoyment of things he used to do, but reported appetite and sexual functioning are okay.  They both reported that he has problems with memory, often telling the same story differently at different times or not remembering well-known events.  His concentration is erratic.  He cannot tolerate being in a store or mall for very long and may dash out quickly.  Psychological testing was consistent with significant anxiety and depression with PTSD.  The Veteran's previously diagnosed major depressive disorder is seen as present, i.e.,
the Veteran still has depressive symptoms, but they are seen as part of a larger PTSD syndrome.

A March 2012 VA therapy note, reported that the Veteran was upset that his service connected PTSD may keep him from reenlisting.  The VA counselor noted the Veteran mood was anxious and frightened while his affect was liable but well controlled.  

A May 2012 VA therapy note, indicated that the Veteran was angry about not being able to reenlist due to his PTSD.  His mood was angry and depressed, while his affect was liable.  The Veteran did not report any suicidal ideations.  He did report that his PTSD symptoms were getting worst and his medications were not working. 

Considering the evidence in light of the criteria listed above, and resolving  all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD with MDD more nearly approximates a higher initial 70 percent rating for the period from the November 1, 2010 effective date of the grant of service connection to June 4, 2012.  38 C.F.R. § 4.7 (2013). 

In granting an initial 70 percent rating for the Veteran's PTSD with MDD for the period from November 1, 2010 to June 4, 2012, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this regard, during the period from November 1, 2010 to June 5, 2012, the pertinent medical evidence reflects that the Veteran's PTSD symptomatology has included sleep disturbance, nightmares, depression, anxiety, feelings of hopelessness, speech that was slow and sedative in nature, some suicidal ideation, rageful outbursts, anger, social isolation, avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, impaired memory, difficulty adapting to stressful circumstances including work and work like settings, and an inability to establish and maintain effective relationships; collectively, these symptoms are indicative of occupational and social impairment with deficiencies in most areas.

The Board emphasizes that for the period from November 1, 2010 to June 4, 2012, the symptoms associated with the Veteran's PTSD with MDD do not meet the criteria for the maximum, 100 percent, rating.  As noted above, a 100 percent rating requires total occupational and social impairment due to certain symptoms; however, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 
Indeed, as noted throughout the record, the Veteran is married and resides with his stepdaughters.  In addition, while the Veteran has some impaired memory, he has not been found to have any memory loss for names of close relatives, his prior occupation, or his own name.  The Veteran has not been deemed unemployable due to his PTSD with MDD symptoms.  In this regard, while he appeared to have difficulty in maintaining employment, he was active in seeking and obtaining additional employment.  In sum, the psychiatric symptoms shown do not support the assignment of the maximum, 100 percent, schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of total occupational and social impairment, the Board also points out that none of the assigned GAF scores, alone, support the assignment of any higher rating during the period in question.  The Veteran has been assigned GAF scores of 52, 53, 55, and 60 during the period from November 1, 2010 to June 5, 2012.  According to DSM-IV, GAF scores ranging from 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In this case, the GAF scores of 52 to 60 are reflective of symptoms consistent with a lower disability rating than the 70 percent rating being granted during this period.  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) . In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas 

In granting the higher 70 percent rating for this period, the Board has considered evidence submitted by the Veteran in support of his claim, which consists of a lay statement provided by his wife.  The Veteran's wife reported the troubles their marriage has been under since he was discharge from the military.  She described his erratic behavior, mood swings, and anger he directs at her and their children.  The Veteran also submitted a statement reporting that he cannot go into places with more than 5-7 people and cannot drive around town with fear for his well-being.  He also stated that he takes his frustration out on his wife and step-daughters.  

Prior to June 5, 2012, the Board has considered whether the Veteran's claims for increased ratings should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for the Veteran's service-connected PTSD with MDD.  However the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 

PTSD- Period beginning on June 5, 2012

Based on a thorough review of the record, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating effective from the symptoms exhibited by the Veteran beginning June 5, 2012.  Thus, with favorable resolution of reasonable doubt in the Veteran's favor, the Board finds that a 100 percent schedular rating under Diagnostic Code 9411 is warranted effective June 5, 2012.  38 C.F.R. § 4.7 (2013). 

VA medical records show that on June 5, 2012, the Veteran was admitted to a VA treatment facility due to a reported suicidal ideation with a plan.  The Veteran, while at work, had the thought of leaning into a table saw and ending his life.  

A July 2013 VA PTSD examination report reflects that the Veteran was diagnosed with chronic PTSD, assigned a GAF score of 48.  The examiner determined that the Veteran had total occupational and social impairment due to his service-connected psychiatric disability.  The Veteran continued to live with his wife.  One of his stepdaughters refused to visit due to the Veteran's temper.  There has not been any physical aggression, but constant irritability and verbal aggression.  The Veteran is quite dependent upon his wife for emotional support.  The Veteran has tried several factory type jobs, but has had major interference from his PTSD symptoms.  He has had extreme problems adjusting to civilian norms, anger issues, concentration, and basic safety.  He was hospitalized in June 2012 following visions of himself at work putting his head in a bandsaw.  He has been fired from several jobs due to his symptoms.  He has very low frustration tolerance.  The Veteran takes prescribed medication compliantly, but with only moderate effect.  Symptoms included avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene

The VA examiner opined that it was more likely than that the Veteran's PTSD made the Veteran unemployable.  The VA examiner concluded that the Veteran exhibited excessive irritability, inability to interact with others, a propensity towards violence, disturbing images of self-harm, poor concentration and apparently limited options in terms of medications.  The VA examiner reported that the Veteran had a good work ethic and attempted several jobs.  Treatment may be plateauing.  The VA examiner concluded that the Veteran presents as a potential (but not currently imminent) threat to others if employed.  

The Board finds that the VA examiner opinion that the Veteran PTSD has made him totally occupationally and socially impaired as well the extent of his suicidal ideations that resulted in his hospitalization in June 2012, propensity to violence, and disturbing images of self-harm are the most probative evidence that the Veteran's symptoms are indicative of a disability evaluation of 100 percent.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for the Veteran's service-connected PTSD, effective June 5, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As this decision is granting a 100 percent schedular rating for the service-connected PTSD with MDD, a discussion of entitlement to an extraschedular evaluation during this period is not required. 

Increased Rating for Left Knee Condition

The Veteran's service-connected left knee disability is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2013).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, the 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating, the maximum scheduler rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service treatment records shows that the Veteran was seen in sick call with a contusion of his left knee.  A July 2007 service treatment record reflects a diagnosis that initially ruled out anterior cruciate ligament injury and a medial meniscus injury was therefore evaluated.  An MRI was obtained and showed an anterior cruciate ligament deficiency and a posterior medial meniscus deficiency.  In January 2008, the Veteran underwent anterior cruciate ligament reconstruction.  During rehabilitation and the rest of 2008, reconstruction failed.  He had a second revision procedure in September 2009, which also failed.  

An August 2010 VA examination report reflects, that the Veteran experienced 
laxity of the knee joint that was similar to what it was before the in-service surgery, but with considerably more pain.  His knee swelled with any Teveten activity.  He had a custom brace, which he wore for any activity.  At work, he is okay as long as he is sitting.  Any kind of activity, getting in and out of cars, etc., bothered him.  Physical examination revealed an effusion in the knee joint and medial and lateral parapatellar tenderness.  The Veteran was able to flex his knee from 0 to 140 degrees and had extension to 0 degrees.  Repetitive testing revealed crepitus throughout range of motion that is painful.  The examiner conducted a stability examination of the left knee that resulted in varus negative, valgus negative, anterior drawer positive 3+, and Lachman's positive 3+.  There was no point detected and the posterior drawer was negative.  Motor strength was 5/5 with hamstrings showing a 4/5.  The diagnosis was anterior cruciate ligament reconstruction (two procedures) with failed repair and mild degenerative joint disease of the left knee.  Scars were also noted by the examiner, that consisted of a 2 inch linear scar and five separate 1/2 centimeter scares from the Veteran's in-service knee surgery.

DeLuca testing revealed pain in all motions, hamstring weakness and moderate to severe weakness in endurance and coordination.  Additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance or
incoordination cannot be specified as degrees of lost motion without
resorting to speculation.  The range of motion of the joints were performed
three times with no change in strength, stability or degrees of motion.

In an October 2011 VA examination of the Veteran's left knee, the Veteran reported sharp pain in his left knee that last 2 to 3 minutes before he could resume activity.  He also reported that he usually can walk about 40 yards before he has to stop due to pain.  The Veteran's was able to flex his left knee to 140 degrees, extension to 0 degrees with no objective pain.  His gait was observed as a normal easy gait with normal station.  A stability examination reveal insignificant laxity in the drawers and a 3 millimeter anterior movement.  No crepitus or effusions were found in the knee.  Imaging results showed a protruding medial meniscus and significant degeneration in the medial compartment of the left knee.  Mild patellofemoral degenerative changes were also found as well as a small joint effusion.  The VA examiner opined that the knee condition resulted mostly in pain and lack of stamina.  Scars from his in-serve knee surgery were also observed by the examiner, although the dimension were not noted.

A March 2012, VA examination showed that the Veteran wore a soft knee brace on his left knee when he engaged in activities such as jogging or playing basketball.  He reported that he experienced crepitus when sitting for long periods of time.  The Veteran also reported that he does not experience any flare ups concerning his left knee condition.  The VA examiner noted that the Veteran's left knee flexion 0 to 140 degrees and extension to 0 degrees with post range of motion resulting in 140 degrees of flexion without pain.  The Veteran's knee registered a 5/5 on the strength test for both flexion and extension.  A stability examination showed a 1+ Lachman test, normal posterior drawer, normal valgus and varus pressure reactions, and no patellar subluxation.   The VA examiner reported that the Veteran had no functional loss of the lower left leg.  The VA examiner also indicated that the Veteran showed no residual effects from his in-service knee surgery.  The only functional loss noted was self-limiting by the Veteran when he played basketball.  Scars from the Veteran's in-serve knee surgery were noted and no imaging was taken of the left knee.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for left knee DJD.  

First, addressing limited motion, the Board notes that the evidence reveals that the Veteran has had normal flexion of the left knee to 140 degrees, which would not warrant an increased under Diagnostic Code 5260.  Moreover, the Veteran has been found to have normal extension to 0 degrees, and therefore an increased rating under Diagnostic Code 5261 is also not warranted.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown by competent, objective evidence to be so disabling as to warrant even the increased rating under Diagnostic Code 5260 or Diagnostic Code 5261, because the pain is not shown to limit motion to the level required for an increased rating.  The Board finds no basis for assignment of an increased rating for limited flexion or extension of the left knee.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App 1 (2011).  However, the March 2012 VA examiner found no objective evidence of pain on active motion and also did not find an unstable or malaligned left knee.  Moreover, The Veteran reported that he was still jogging and playing basketball.  Therefore, the Board finds that an initial higher rating is not warranted.

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's left knee DJD, but finds that no higher rating is assignable.  The Veteran has never demonstrated or been diagnosed with ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  The Board has also considered the application of Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  However, the March 2012 VA examination report was negative for findings of instability in the Veteran's left knee.  Therefore, that diagnostic code is not applicable.  For that reason, there also is no basis for assignment of separate ratings for limited motion and instability.

The Board has also considered whether a separate rating is available for the scars on the Veteran's left knee as residuals of his in-service surgery.  A compensable rating under Diagnostic Code 7801, which rates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 square centimeters).  The Veteran's scar does not meet the criteria for that rating as the August 2010 VA examiner measured the surgery scars as 2 inches and five separate 1/2 centimeter scars.  A compensable rating under Diagnostic Code 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 square centimeters), which has not been shown.  Scars that are unstable warrant a 10 percent rating under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scars has not been shown to be unstable, rendering Diagnostic Code 7803 inapplicable.  The scar was not painful on examination, rendering Diagnostic Code 7804 also inapplicable.  Lastly, no limitation of function of the affected part of the knee due to the scar has been shown, rendering, a rating pursuant to Diagnostic Code 7805 not warranted.  38 C.F.R. § 4.118 , Diagnostic Codes 7801-7805 (2013).

While the Veteran is competent describe symptoms such as left knee pain and weakness, the Veteran's subjective complaints are not wholly consistent with the objective findings on VA examination reports, as was discussed above.  The Board recognizes that the Veteran stated that he cannot walk in excess of 40 yards and that his knee pain increases with physical activity; however, this alone does not serve to allow for the assignment of an initial disability rating in excess of the 10 percent which had already been assigned.  Moreover, the Veteran in the recent March 2012 VA examination, reported that he was able to run and play basketball despite his knee condition.  Thus, the Board finds that the Veteran's subjective complaints are outweighed by the VA medical findings, which do not support an initial rating in excess of 10 percent for his service-connected left knee DJD.

Under these circumstances, the Board must conclude that the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left knee DJD has not been met at any point since the effective date of the grant of service connection. As such, there is no basis for staged rating pursuant to Fenderson, and the claim for a higher initial rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

Extraschedular Consideration

The above determination is based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during this appeal period has the Veteran's left knee DJD disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected left knee DJD disability.  There is no objective evidence revealing that the left knee DJD alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that schedular criteria are adequate to rate the service-connected left knee DJD disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met.  See Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial 70 percent disability rating, but not higher, for PTSD with MDD from November 1, 2010 to June 4, 2012, is granted.  

A 100 percent disability rating for PTSD with MDD, beginning on June 5, 2012, is granted.

An initial rating in excess of 10 percent for left knee DJD is denied.



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


